Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, a changeover box is already claimed in claim 1. It is unclear if the further definition of the changeover box in claim 32 is a further definition of the changeover box of claim 1, if the changeover box of claim 1 is being redefined, or if a separate changeover box is being claimed. Furthermore, it is unclear if the structures which are recited and have identical recitations in claim 1, e.g. “a second control valve”, are further definitions of those already recited in claim 1 or if separate instances are being created.
Regarding claim 32, there are multiple recitations of “a hot water loop” and “a cold water loop”. It is unclear if the multiple recitations refer to the same loops or to different loops.
Regarding claim 33, the same issues arise as in claim 32 by virtue of the inclusion of claim 32. Furthermore, the recitations of a chiller unit, a heater unit, and first and second air to water heat exchangers. These structures are recited in claim 1, which is included in claim 33. It is unclear if these structures are being replaced, further defined, or if they are separate structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-6, 15, 27-28, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper (US20160003561A1) in view of Fischer (20130199772).
Regarding claim 1, Casper teaches an air conditioning system, comprising:
A hot water loop and a cold water loop (¶50-51);
A heater unit for providing a hot water flow and receiving a hot water return in the hot water loop (Figure 2: 104);
A chiller unit for providing a cold water flow and receiving a cold water return in the cold water loop (Figure 2: 102);
A first air to water heat exchanger (Figure 2: one of 301);
A second air to water heat exchanger (Figure 2: a different one of 301);
A changeover box arranged to provide a connection between the heater unit and the chiller unit and the first and second air to water heat exchangers (Figure 4), the changeover box enclosing:
A first control valve coupled to the first air to water heat exchanger and a second control valve coupled to the second air to water heat exchanger (Figure 4: valves 226);
Each of the first control valve and the second control valve is arranged to:
Receive the hot water flow in the hot water loop and the cold water flow in the cold water loop (Figure 4: 122a and 124a);
Selectively provide the flow from one of the hot water loop or the cold water loop to the associated air to water heat exchanger (¶56-59);
Receive a return from the associated air to water heat exchanger (¶56-59); and
Selectively provide the return from the associated air to water heat exchanger to the return of the one of the hot water loop or the cold water loop (¶56-59);
The changeover box includes a changeover box controller (Figure 3: 244) arranged to
Operate the first and second control valves and the first and second air to water heat exchangers (¶65);
The first heat exchanger is in connection with the changeover box controller through a first communications link (¶76); and
The second heat exchanger is in communication with the changeover box controller through a second communications link (¶76).
Casper does not disclose wherein each heat exchange unit has a dedicated controller which is in communication with a controller in the changeover box via the communication links. Furthermore, Casper does not disclose that the second controller is chained to the first controller, which in turn is connected to the changeover box controller. In short, Casper does not disclose the claimed daisy-chain control structure.
However, Fischer discloses air conditioning units each having a controller (Figure 3: 3190, 3290, 3390) wherein each controller is in communication with a master-controller (¶147) via a daisy chain arrangement (¶147) which is simple and inexpensive (¶147).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a zone controller for each heat exchange unit in Casper and to daisy chain each zone controller to the next, ultimately leading to the changeover box controller, in order to provide an inexpensive and simple control arrangement. For the purposes of the invention as strictly claimed, the last sub-controller before the changeover box controller would be considered the first heat exchanger controller and the second-to-last sub-controller would be considered the second heat exchanger controller.
Regarding claim 2, Casper as modified teaches all of the limitations of claim 1, wherein
Each of the first and second air to water heat exchangers comprise a fan coil unit (Figure 5).
Regarding claim 5, Casper as modified teaches all of the limitations of claim 1, wherein the changeover box comprises:
A hot flow header arranged to provide the hot flow to the first and second control valves (Figure 4: 114a);
A cold flow header arranged to provide the cold flow to the first and second control valves (Figure 4: 112a);
A hot return header arranged to couple the hot return to the first and second control valves (Figure 4: 122a);
A cold return header arranged to couple cold return to the first and second control valves (Figure 4: 124a).
Regarding claim 6, Casper as modified teaches all of the limitations of claim 5, wherein
The changeover box further comprises a housing defining a volume receiving the first and second control valves, the hot and cold flow headers, and the hot and cold return headers (Figure 4, Figure 2: 130).
Regarding claim 15, Casper teaches all of the limitations of claim 1, further comprising:
A third air to water heat exchanger (Figure 2: a different one of 301);
A second changeover box arranged to provide a connection between the heater unit and the chiller unit and the third air to water heat exchanger (Figure 4 and Figure 2: 130), the changeover box enclosing:
A third control valve coupled to the third air to water heat exchanger (Figure 4: valves 226); wherein the third control valve is arranged to:
Receive the hot water flow in the hot water loop and the cold water flow in the cold water loop (Figure 4: 122a and 124a);
Selectively provide the flow from one of the hot water loop or the cold water loop to the third air to water heat exchanger (¶56-59);
Receive a return from the third air to water heat exchanger (¶56-59); and
Selectively provide the return from the third air to water heat exchanger to the return of the one of the hot water loop or the cold water loop (¶56-59);
The second changeover box includes a second changeover box controller (Figure 3: 244) arranged to
Operate the third control valve and the third to water heat exchanger (¶65);
The third heat exchanger is in connection with the second changeover box controller through a third communications link (¶76).
Regarding claim 27, Casper as modified teaches all of the limitations of claim 1, wherein the changeover box comprises
2 control valves (Figure 4), each control valve coupled to a corresponding air to water heat exchanger (¶56-59), each arranged to
Receive the hot water flow in the hot water loop and the cold water flow in the cold water loop (¶56-59);
Selectively provide the flow from one of the hot water loop or the cold water loop to the associated air to water heat exchanger (¶56-59);
Receive a return from the associated air to water heat exchanger (¶56-59);
And selectively provide the return from the associated air to water heat exchanger to the return of the one of the hot water loop or the cold water loop (¶56-59).
Regarding claim 28, Casper as modified teaches all of the limitations of claim 1, wherein
The first and second control valves comprise six-way valves (¶59).
Regarding claim 31, Casper as modified teaches all of the limitations of claim 15, further comprising:
A first building header for supplying the hot water flow to the first and second changeover boxes (Figure 2: 122);
A second building header for supplying the cold water flow to the first and second changeover boxes (Figure 2: 112);
A third building header for receiving the hot water return from the first and second changeover boxes (Figure 2: 124);
A fourth building header for receiving the cold water return from the first and second changeover boxes (Figure 2: 114); wherein
Each of the first and second changeover boxes is connected to the building headers by separate connections (Figure 2: 130).
Regarding claim 32, Casper as modified has been shown to provide the structures associated with the first and second control valves and their daisy-chain communications link to the changeover box controller. Furthermore, Casper provides
A first input arranged to receive a hot water flow in a hot water loop (Figure 4: 124a);
A first output arranged to provide a hot water return in a hot water loop (Figure 4: 122a);
A second input arranged to receive a cold water flow in a cold water loop (Figure 4: 112a);
A second output arranged to provide a cold water return in a cold water loop (Figure 4: 114a);
A third output arranged to provide flow to a first air to water heat exchanger (Figure 4: 212a);
A third input arranged to receive a return from the first air to water heat exchanger (Figure 4: 214a);
A fourth output arranged to provide flow to a second air to water heat exchanger (Figure 4: 212e);
A fourth input arranged to receive a return from the second air to water heat exchanger (Figure 4: 214e);
A first control valve to be coupled to the first air to water heat exchanger (Figure 4: 227a);
A second control valve coupled to the second air to water heat exchanger (Figure 4: 227e);
A changeover box controller arranged to operate the first and second control valves and the first and second air to water heat exchangers (Figure 3: 244).
Regarding claim 33, Casper as modified teaches all of the limitations of claims and 32, thereby providing a kit including
A changeover box as claimed in claim 32;
A heater unit arranged to be connected to the first input and first output of the changeover box, the heater unit for providing a hot water flow and receiving a hot water return (Figure 2: 104);
A chiller unit arranged to be connected to the second input and second output of the changeover box, the chiller unit for providing a cold water flow and receiving a cold water return (Figure 2: 102);
A first air to water heat exchanger arranged to be connected to the third output and third input of the changeover box (Figure 2: 301); and
A second air to water heat exchanger arranged to be connected to the fourth output and fourth input of the changeover box (Figure 2: 301).
Regarding claim 22, Casper as modified teaches all of the limitations of claim 31, wherein
The building headers comprise pipes having a first diameter and wherein connections between the first and second changeover boxes and the air to water heat exchangers comprise pipes having a second diameter, smaller than the first diameter (Figure 4: see diameter of incoming supply/outgoing return pipes to building headers vs. supply/return pipes from valves).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper (US20160003561A1) in view of Fischer (20130199772), further in view of Kashihara (US20150300359A1).
Regarding claim 7, Casper as modified teaches all of the limitations of claim 6, but does not teach the particulars of claim 7.
However, it is known in the art to utilize a separate compartment for electronics and a separate compartment for refrigeration components, where the separation is via a dividing wall within the overall device (Figure 4: S1-S3, wall 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing of the changeover box of Casper such that the control electronics are separated from the mechanical air conditioning components via a dividing wall as taught by Kashihara in order to protect the control electronics from damage or leaks in the system.
Claim(s) 11-13, 17 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper (US20160003561A1) in view of Fischer (US20130199772), further in view of Schlesinger (US20140245762A1).
Regarding claim 11, Casper as modified teaches all of the limitations of claim 1, wherein
Different heat exchanger areas are provided with different temperature fluid in order to meet different temperature setpoints in the respective areas (¶16).
Casper does not disclose the specifics of claim 11.
However, it is known in the art to utilize individual controllers for individual spaces in order for the individual spaces to be allocated the correct amount of heated or cooled fluid in order to heat or cool the space (¶44 of Schlesinger).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such individual control schemes within the individual controllers of Casper as hereto modified in order to provide efficient realization of the heating or cooling demands of the individual spaces in Casper. Such controllers can be considered thermostatic because they drive to create a static temperature environment.
Regarding claim 12, Casper as modified teaches all of the limitations of claim 11, wherein
The changeover box controller is arranged to receive the input from the first thermostatic controller via the first or second heat exchanger controller (see rejection of claim 1, wherein the controllers are daisy chained.)
Regarding claim 13, Casper as modified teaches all of the limitations of claim 12, further comprising:
A second thermostatic controller (See rejection of claim 11, wherein the individual setpoint, thermostatic control scheme is applied to each controller);
Wherein the changeover box controller is arranged to:
Receive an input from the first thermostatic controller, the input indicative of a desired temperature in the region of the first air to water heat exchanger (see rejection of claim 11 – this is merely definitional of setpoint control);
Receive an input from the second thermostatic controller, the input indicative of a desired temperature in the region of the second air to water heat exchanger (see rejection of claim 11 – this is definitional of setpoint control);
Wherein the first and second heat exchanger controllers and the changeover box controller are arranged such that the first and second control valves and/or the first and second air to water heat exchangers are separately controllable (¶16 of Casper), to provide different temperatures in a vicinity of the first and second air to water heat exchangers (¶16 of Casper).
Regarding claim 17, Casper as modified teaches all of the limitations of claim 11, further comprising:
A system controller arranged to control the operation of the system (¶62).
Regarding claim 30, Casper as modified teaches all of the limitations of claim 17, wherein
The system controller is configured to regulate a water flow in the system via the first and second control valves (¶62, pump controllers regulate water flow, which flows through the first and second control valves).
Allowable Subject Matter
Claims 8, 20, and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763